DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Juan Rossi on 03/12/2021.

The application has been amended as follows: 
(Currently Amended) A method comprising:
receiving, at a first network component and from a second network component, a set of instructions for generating tokens in association with an application service provided by the second network component, wherein the set of instructions for generating tokens comprises one or more parameters associated with the tokens, the one or more parameters being based on a type of application service of the application service, wherein the set of instructions comprises different instructions associated with different secure locations, each of the different instructions corresponding to a different secure location of the different secure locations;
generating, at the first network component, the tokens based on the set of instructions;
transmitting, by the first network component and according to the set of instructions, one or more of the tokens to one or more proximity emitter devices; 
receiving, from the second network component, a message including a token received by a user device from at least one of the one or more proximity emitter devices, wherein receiving the message from the second network component is based on a determination by the second network component that the token corresponds to the application service provided by the second network component, wherein the token is associated with at least one of the different instructions associated with the different secure locations; 
validating, by the first network component, the token, wherein the validating comprises a confirmation that the token is from among the tokens generated by the first network component; and 
providing, to the second network component, a validation result that enables the second network component to 

(Previously Presented) The method of claim 1, wherein the set of instructions comprises:
	security requirements of the application; and
	a validation period of each generated token.

(Original) The method of claim 1, wherein the first network component is a proximity verification component and the second network component is an application service provider providing the application service to the user device.

(Previously Presented) The method of claim 1, further comprising:
	receiving, from a third network component, specifications for generating associated tokens; and
	generating the associated tokens using the set of instructions and the specifications, the third network component being external to and independent of the first network component.

(Previously Presented) The method of claim 1, wherein the set of instructions for generating tokens further comprises a minimum distance required between the one or more proximity emitter devices and the user device.

(Currently Amended) The method of claim 1, further comprising:
	receiving, at the first network component, multiple sets of instructions for creating respective tokens for multiple application services; 
	generating, by the first network component, the respective tokens for each of the multiple application services based on a corresponding set of the multiple sets of instructions. 


(Currently Amended) The method of claim 6 [[1]], further comprising validating each received token against the respective tokens associated with a corresponding one of the multiple application services wherein the set of instructions comprises different instructions associated with different secure locations, each of the different instructions corresponding to a different secure location of the different secure locations, wherein the token is associated with at least one of the different instructions associated with the different secure locations. 	

(Currently Amended) A system comprising:
	one or more processors;
at least one non-transitory computer-readable medium having stored thereon instructions which, when executed by the one or more processors, cause the one or more processors to:
	receive, from an application service provider, a set of instructions for generating tokens in association with an application service, wherein the set of instructions for generating tokens comprises one or more parameters associated with the tokens, the one or more parameters being based on a type of application service of the application service, wherein the set of instructions comprises different instructions associated with different secure locations, each of the different instructions corresponding to a different secure location of the different secure locations;
	generate the tokens based on the set of instructions;
	transmit, according to the set of instructions, one or more of the tokens to the one or more proximity emitter devices;
	receive, from the application service provider, a message including a token received by a user device from at least one of the one or more proximity emitter devices, wherein receiving the message from the application service provider is based on a determination by the application service provider that the token corresponds to the application service provided by the application service provider, wherein the token is associated with at least one of the different instructions associated with the different secure locations; 
	validate the token, wherein the validating comprises a confirmation that the token is from among the tokens generated by the network component; and 
provide a result of the validation to the application service provider to enable the application service provider to determine whether to allow the user device access to the application service.

(Previously Presented) The system of claim 8, wherein the set of instructions further comprises:
	security requirements of the application; and
	a validation period of each generated token.

(Previously Presented) The system of claim 8, further comprising a network component associated with the one or more processors, wherein the network component is a proximity verification component communicatively coupled to the application service provider providing the application service to the user device.

(Previously Presented) The system of claim 8, the at least one non-transitory computer-readable medium having stored thereon instructions which, when executed by the one or more processors, cause the one or more processors to:
	 receive specifications for generating associated tokens to the network component; and 
 generate the associated tokens using the set of instructions and the specifications. 

(Previously Presented) The system of claim 8, wherein the set of instructions for generating tokens further comprises a minimum distance required between the one or more proximity emitter devices and the user device.

(Currently Amended) The system of claim 8, the at least one non-transitory computer-readable medium having stored thereon instructions which, when executed by the one or more processors, cause the one or more processors to:
	receive multiple sets of instructions for creating respective tokens for multiple application services; 
	generate the respective tokens for each of the multiple application services based on a corresponding set of the multiple sets of instructions 


(Currently Amended) The system of claim 13 [[8]], the at least one non-transitory computer-readable medium having stored thereon instructions which, when executed by the one or more processors, cause the one or more processors to validate each received token against the respective tokens associated with a corresponding one of the multiple application services wherein the set of instructions comprises different instructions associated with different secure locations, each of the different instructions corresponding to a different secure location of the different secure locations, wherein the token is associated with at least one of the different instructions associated with the different secure locations.

(Currently Amended) One or more non-transitory computer-readable media comprising computer-readable instructions, which when executed by one or more processors of a first network component, cause the first network component to:
	receive, from a second network component, a set of instructions for generating tokens in association with an application service provided by the second network component, wherein the set of instructions for generating tokens comprises one or more parameters associated with the tokens, the one or more parameters being based on a type of application service of the application service, wherein the set of instructions comprises different instructions associated with different secure locations, each of the different instructions corresponding to a different secure location of the different secure locations;
	generate the tokens based on the set of instructions;
	generate, according to the set of instructions, one or more of the tokens to one or more proximity emitter devices; 
	receive, from the second network component, a message including a token received by a user device from at least one of the one or more proximity emitter devices, wherein receiving the message from the second network component is based on a determination by the second network component that the token corresponds to the application service provided by the second network component, wherein the token is associated with at least one of the different instructions associated with the different secure locations; 
validate the token to confirm that the token is from among the tokens generated by the network component; and 
provide a result of the validation to the second network component to enable the second network component to determine whether to allow the user device access to the application service the validation allowing the user device access to the application service.

(Previously Presented) The one or more non-transitory computer-readable media of claim 15, wherein the set of instructions comprises:
	security requirements of the application; and
	a validation period of each generated token.

(Original) The one or more non-transitory computer-readable media of claim 15, wherein the first network component is a proximity verification component and the second network component is an application service provider providing the application service to the user device.

(Previously Presented) The one or more non-transitory computer-readable media of claim 15, wherein the execution of the computer-readable instructions by the one or more processors further cause the first network component to:
	receive, from a third network component, specifications for generation of associated tokens; and
	generate the associated tokens using the set of instructions and the specifications, the third network component being external to and independent of the first network component.

(Previously Presented) The one or more non-transitory computer-readable media of claim 15, wherein the set of instructions for generating tokens further comprises a minimum distance required between the one or more proximity emitter devices and the user device.

20.	(Currently Amended) The one or more non-transitory computer-readable media of claim 15, wherein the execution of the computer-readable instructions by the one or more processors further cause the first network component to: 
receive multiple sets of instructions for creating respective tokens for multiple application services; 
generate the respective tokens for each of the multiple application services based on a corresponding set of the multiple sets of instructions; and
validate each received token against the respective tokens associated with a corresponding one of the multiple application services.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments mailed on 12/18/2020, the prior art references (Karaila and Schulman) does not teach the at least indicated portion of the claim of a method comprising: receiving, at a first network component and from a second network component, a set of instructions for generating tokens in association with an application service provided by the second network component, wherein the set of instructions for generating tokens comprises one or more parameters associated with the tokens, the one or more parameters being based on a type of application service of the application service, wherein the set of instructions comprises different instructions associated with different secure locations, each of the different instructions corresponding to a different secure location of the different secure locations; generating, at the first network component, the tokens based on the set of instructions; transmitting, by the first network component and according to the set of instructions, one or more of the tokens to one or more proximity emitter devices; receiving, from the second network component, a message including a token received by a user device from at least one of the one or more proximity emitter devices, wherein receiving the message from the second network component is based on a determination by the second network component that the token corresponds to the application service provided by the second network component, wherein the token is associated with at least one of the different instructions associated with the different secure locations; validating, by the first network component, the token, wherein the validating comprises a confirmation that the token is from among the tokens generated by the first network component; and providing, to the second network component, a validation result that enables the second network component to enable the second network component to determine whether to allow the user device access to the application service.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perrufel et al. (US Publication No. 20160352751), discussed the concept of controlling the access to an on-line service, the access to the service being requested, via a communications network, by a terminal designed to receive data broadcast by a data transmission device using modulation of visible light producing a light beam, the method being characterized in that it comprises steps for generation of a token for accessing the service, for sending a command for broadcasting the token for accessing the service by the data transmission device using modulation of visible light, and when the terminal is in range of the light beam, for receiving, via the communications network, a request for accessing the service comprising a token for accessing the service originating from the terminal, for verifying the validity of the access token, and for access authorization when the token is valid (see, pp0013, and fig. 4).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645